    Case 18-30399-JNP Doc 18 Filed 01/22/19 Entered 01/22/19 17:12:23                         Desc Main
                             Document
UNITED STATES BANKRUPTCY COURT            Page 1 of 2
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
PARKER McCAY, P.A.
BRIAN E. CAINE, ESQ.
9000 Midlantic Drive, Suite 300
Marlton, New Jersey 08053                                               Order Filed on January 22, 2019
(856) 985-4059                                                          by Clerk U.S. Bankruptcy Court
                                                                            District of New Jersey
Attorney for Secured Creditor, New Penn Financial,
LLC d/b/a Shellpoint Mortgage Servicing


In Re:                                                  Case No. 18-30399-JNP
                                                        Chapter 13
Ronald C Krumin                                         Hearing Date: January 16, 2019
Patricia A Krumin
                                                        Judge: Jerrold N. Poslusny, Jr.




    ORDER RESOLVING NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGAGE
    SERVICING’S OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN


      The relief set forth on the following pages, numbered two (2) through two (2) is hereby ORDERED.




         DATED: January 22, 2019
Case 18-30399-JNP        Doc 18     Filed 01/22/19 Entered 01/22/19 17:12:23             Desc Main
                                    Document     Page 2 of 2




(Page 2)
Debtors: Ronald C Krumin and Patricia A Krumin
Case No: 18-30399-JNP
Caption of Order: Order Resolving New Penn Financial, LLC d/b/a Shellpoint Mortgage
Servicing’s Objection to Confirmation of Debtor’s Chapter 13 Plan


       Upon consideration of New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing’s

objection to confirmation of plan (at docket number 12), on the basis of the amount of pre-

petition arrears to be cured through the plan as listed in the plan versus the amount provides for

in the secured claim; and the parties having settled their differences and agree to the form,

content and entry of the within order; and for good cause appearing therefore, it is hereby;

               ORDERED as follows:

       1.      The Debtors’ treatment for New Penn Financial, LLC d/b/a Shellpoint Mortgage

Servicing’s claim on property known as 804 Devenney Dr., Bellmawr, NJ 08031, is to cure the

pre-petition arrears through the Chapter 13 plan and maintain the regular monthly post-petition

payments to New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing (per the terms of the

loan documents) outside the plan.

       2.       The pre-petition arrears as listed in New Penn Financial, LLC d/b/a Shellpoint

Mortgage Servicing’s proof of claim will govern as filed, and over the amount listed in the plan.

The pre-petition arrears are $23,640.34 and will be scheduled to be paid in full through the

Debtors’ Chapter 13 Plan.

       3.      The Chapter 13 Trustee shall adjust the amount of the arrears to be distributed to

New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing to reflect the terms of this Order.
